Fourth Court of Appeals
                               San Antonio, Texas
                                    August 29, 2019

                                  No. 04-19-00572-CV

                IN THE INTEREST OF J.G.C., JR., ET AL CHILDREN,

                     From the County Court, Jim Wells County, Texas
                            Trial Court No. 16-03-55745-CV
                    Honorable Michael Ventura Garcia, Judge Presiding


                                     ORDER
      District Clerk’s Notification of Late Record is hereby GRANTED. Time is extended to
August 29,2019.



                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court